                     Case 5:20-cv-01710-VAP-SP Document 1 Filed 08/24/20 Page 1 of 9 Page ID #:1


                          John P. Schaedel, Bar No. 181209
                      1   jschaedel@fordharrison.com
                          Shanda Lowe, Bar No. 278602
                      2   slowe@fordharrison.com
                          FORD & HARRISON LLP
                      3   350 South Grand Avenue, Suite 2300
                          Los Angeles, CA 90071
                      4   Telephone: 213-237-2400
                          Facsimile: 213-237-2401
                      5
                          Attorneys for Defendant
                      6   WAL-MART ASSOCIATES, INC.
                      7
                                                  UNITED STATES DISTRICT COURT
                      8
                                       CENTRAL DISTRICT OF CALIFORNIA-EASTERN DIVISION
                      9
                     10
                          TRACIE MONTZ,                              Case No. 5:20-cv-01710
                     11
                                              Plaintiff,
                                                                     NOTICE OF REMOVAL OF
                     12
                                vs.                                  ACTION BY DEFENDANT WAL-
                     13                                              MART ASSOCIATES, INC.
                        WAL-MART ASSOCIATES, INC., a
                                                                     PURSUANT TO 28 U.S.C. §§ 1332,
                     14 corporation; and DOES 1 through 20,
                        inclusive,                                   1441 AND 1446
                     15
                                              Defendants.            Action Filed:    June 1, 2020
                     16                                              Date of Removal: August 24, 2020
                     17

                     18           TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
                     19   THE CENTRAL DISTRICT OF CALIFORNIA:
                     20           PLEASE TAKE NOTICE that Defendant Wal-Mart Associates, Inc. (
                     21   “Walmart”) files this notice of removal pursuant to 28 U.S.C. §§ 1332, 1441 and
                     22   1446.
                     23   I.      INTRODUCTION
                     24           1.     Plaintiff Tracie Montz (“Plaintiff”) filed a complaint on June 1, 2020,
                     25   in the Superior Court of California, County of Riverside, titled “TRACIE MONTZ
                     26   v. WAL-MART ASSOCIATES, INC. & Does 1-20,” Case No. RIC2002371 (the “State
                     27   Court Action”). (Declaration of Shanda Y. Lowe (“Lowe Decl.”) ¶¶ 4-5, Ex. A).
                     28   ///
F ORD & H ARRISON
       LLP                                                          -1-
 ATTO RNEY S AT LAW
    LOS A NG EL ES
                     Case 5:20-cv-01710-VAP-SP Document 1 Filed 08/24/20 Page 2 of 9 Page ID #:2



                      1          2.    On August 21, 2020, Walmart filed an Answer in the State Court Action.
                      2   (Lowe Decl. ¶ 6, Ex. B.)
                      3          3.    Pursuant to 28 U.S.C. §1446(a), true and correct copies of all process,
                      4   pleadings, and orders served upon or filed by Walmart in this action are attached to
                      5   the Declaration of Shanda Y. Lowe as Exhibits A and B. (Lowe Decl. ¶¶ 4-7, Exs.
                      6   A and B.)
                      7   II.    NATURE OF THE SUIT
                      8          4.    The Complaint filed in the State Court Action alleges the following
                      9   causes of action: (1) Discrimination in violation of the Fair Employment and Housing
                     10   Act (“FEHA”); (2) Retaliation (FEHA); (3) Failure to Prevent Discrimination and
                     11   Retaliation (FEHA); (4) Failure to Provide Reasonable Accommodations (FEHA);
                     12   (5) Failure to Engage in a Good Faith Interactive Process (FEHA); and (6)
                     13   Declaratory Judgement.
                     14   III.   BASIS FOR REMOVAL: DIVERSITY
                     15          5.    A federal court has “original jurisdiction of all civil actions where the
                     16   matter in controversy exceeds the sum or value of $75,000, exclusive of interest and
                     17   costs, and is between citizens of different states.” 28 U.S.C. §1332(a). “[A]ny civil
                     18   action brought in a State Court of which the district courts of the United States have
                     19   original jurisdiction, may be removed by the defendant.” 28 U.S.C. §1441(a).
                     20   Therefore, a state court action may be removed if (1) the action is between citizens
                     21   of different states, and (2) the matter in controversy exceeds the sum of $75,000,
                     22   exclusive of interest and costs. Each of these requirements is met in this case.
                     23          A.    Complete Diversity of Citizenship
                     24          6.    Plaintiff resides in California. “The place where a man lives is properly
                     25   taken to be his domicile until facts adduced establish the contrary.” Dist. of Columbia
                     26   v. Murphy, 314 U.S. 441, 455 (1941)). In the instant case, no facts have been adduced
                     27   to rebut the presumption that Plaintiff is domiciled in California. Therefore, Plaintiff
                     28   is a citizen of the State of California for diversity purposes.
F ORD & H ARRISON
       LLP                                                                                  NOTICE OF REMOVAL OF ACTION
 ATTO RNEY S AT LAW
                                                                     -2-                                               .
    LOS A NG EL ES
                     Case 5:20-cv-01710-VAP-SP Document 1 Filed 08/24/20 Page 3 of 9 Page ID #:3



                      1         7.     “[A] corporation shall be deemed to be a citizen of any State and foreign
                      2   state by which it has been incorporated and of the State or foreign state where it has
                      3   its principal place of business.” 28 U.S.C. § 1332(c)(1).
                      4         8.     Walmart is incorporated under the laws of the State of Delaware. (Lowe
                      5   Decl. ¶ 8.) Walmart’s principal place of business is in Arkansas. (Lowe Decl. ¶¶ 9-
                      6   10, Ex. C.) Accordingly, Walmart is a citizen of Delaware and Arkansas for diversity
                      7   purposes.
                      8         9.     Because Plaintiff is a citizen of California and Walmart is a citizen of
                      9   Delaware and Arkansas, complete diversity exists between the parties.
                     10         B.     Amount in Controversy Exceeds $75,000
                     11         10.    A defendant’s notice of removal need include only a plausible allegation
                     12   that the amount in controversy exceeds the jurisdictional threshold.             Evidence
                     13   establishing the amount is required only when the plaintiff contests, or the court
                     14   questions, the defendant’s allegation. Sanchez v. Monumental Life Ins. Co., 102 F.3d
                     15   398, 403-04 (9th Cir. 1996).
                     16         11.    While Walmart denies any liability to Plaintiff whatsoever, Walmart
                     17   asserts, based on the allegations in the Complaint and Plaintiff’s prayer for relief, that
                     18   the amount in controversy exceeds $75,000.
                     19         12.    Plaintiff began working at Walmart in or around September 2001.
                     20   (Compl. ¶ 17.) Plaintiff alleges that she became injured due to a work-related injury
                     21   in or around 2003 and was issued work restrictions. (Compl. ¶ 19.) Plaintiff claims
                     22   that, after accommodating her disability and restrictions for 16 years, Walmart failed
                     23   to engage in the interactive process with her, failed to accommodate her work
                     24   restrictions, and placed her on an unpaid leave of absence. (Compl. ¶¶ 20-27.)
                     25   Plaintiff further claims that Walmart discriminated against her, by forcing Plaintiff
                     26   to change her career preferences and accept a demotion. (Compl. ¶¶ 24-25.)
                     27         13.    By this lawsuit, Plaintiff seeks compensatory damages; including lost
                     28   wages, earnings, commissions, retirement benefits, other employee benefits; special
F ORD & H ARRISON
       LLP                                                                                  NOTICE OF REMOVAL OF ACTION
 ATTO RNEY S AT LAW
                                                                     -3-                                               .
    LOS A NG EL ES
                     Case 5:20-cv-01710-VAP-SP Document 1 Filed 08/24/20 Page 4 of 9 Page ID #:4



                      1   damages; general damages for mental pain and anguish, emotional distress and loss
                      2   of earning capacity; declaratory relief; injunctive relief; punitive damages;
                      3   restitutionary disgorgement; attorneys’ fees and costs; pre- and post-judgment
                      4   interest; and any other relief as the court finds just and proper.   (Compl. at Prayer
                      5   for Relief.)
                      6          14.     In establishing that the amount in controversy likely exceeds the
                      7   jurisdictional minimum, a defendant is permitted to calculate the likely back pay
                      8   award from the date of the termination until the date of likely judgment. See Garcia
                      9   v. ACE Cash Express, Inc., 2014 WL 2468344, *4 (C.D. Cal. May 30, 2014) (it was
                     10   proper for the defendant to calculate back pay at issue by calculating wages in
                     11   “months between termination and removal…and adding wages for the estimated time
                     12   between removal and trial”); James v. Childtime Childcare, Inc., 2007 WL 1589543,
                     13   *2, n.1 (E.D. Cal. Jun 1, 2007) (plaintiff “erroneously assumes that the court includes
                     14   only those wages lost before removal when calculating the amount in controversy.
                     15   The court evaluates the amount in controversy at the time of removal, but it may
                     16   consider both past and future lost wages.”).
                     17
                                 15.     Here, as of the most recent reported data in March 2020, the median
                     18
                          time from the filing of a complaint until trial in the Central District of California is
                     19
                          22.5         months.          See       United       States      Courts        Statistics,
                     20
                          https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distcomparison03
                     21
                          31.2020.pdf. With a removal of August 2, 2020, that would mean an estimated trial
                     22
                          date in June 2022. With an alleged loss of $30-35 per week (the alleged demotion of
                     23
                          $1 per hour for 30-35 hours per week), a back pay claim for Plaintiff though June
                     24
                          2022 likely exceeds $5,000.
                     25

                     26          16.     Plaintiff also alleges emotional distress damages. “To establish the
                     27   amount of emotional distress in controversy, a defendant may introduce evidence of
                     28   jury verdicts in other cases.” Cain v. Hartford Life and Acc. Ins. Co., 890 F. Supp.
F ORD & H ARRISON
       LLP                                                                                NOTICE OF REMOVAL OF ACTION
 ATTO RNEY S AT LAW
                                                                    -4-                                              .
    LOS A NG EL ES
                     Case 5:20-cv-01710-VAP-SP Document 1 Filed 08/24/20 Page 5 of 9 Page ID #:5



                      1   2d 1246, 1250 (C.D. Cal. 2012). Jury verdicts in employment discrimination cases
                      2   make clear that emotional distress is frequently awarded in an amount at least twice
                      3   the underlying economic damages, or, at the very least, in the same amount as
                      4   economic damages.      See Saccio v. Romasanta, 2016 WL 7118673 Case No.
                      5   15CV00672, Superior Court, Santa Barbara County (November 22, 2016) (in age
                      6   discrimination action, jury awards $75,000 in non-economic damages, but less than
                      7   $70,000 in economic damages); Abe v. Symantec Corporation, 2016 WL 6883223
                      8   Case No. BC547652, Superior Court, Los Angeles County (July 22, 2016) (verdict
                      9   in pregnancy, gender and disability discrimination case for $50,000 in “pain and
                     10   suffering,” but only $25,003 in back-pay); Swinton v. Potomac Corp., 270 F.3d 794,
                     11   799 (9th Cir. 2001) (affirming award of $30,000 in emotional distress damages in
                     12   employment discrimination case where back pay was only $5,612); Escoto v. Metric
                     13   Machining, 2013 WL 9554716, Case No. CIVRS-12-06532, Superior Court, San
                     14   Bernardino County (Nov. 14, 2013) (verdict in wrongful termination, disability
                     15   discrimination, failure to accommodate, failure to engage in interactive process, and
                     16   age discrimination case for $55,000 in “pain and suffering,” but only $12,000 in back
                     17   pay); Izaguirre v. International Coffee & Tea LLC, 2013 WL 6624243, Case No.
                     18   BC486877, Superior Court, Los Angeles County (Sept. 26, 2013) (verdict in
                     19   wrongful termination, disability discrimination, failure to accommodate, failure to
                     20   engage in interactive process, and retaliation case for $80,000 in “noneconomic
                     21   damages,” but only $40,000 in economic damages); Cho v. B & B Pharmacy and
                     22   Healthcare Center, 2011 WL 8227178, Case No. VC055584, Superior Court, Los
                     23   Angeles County (July 13, 2011) (verdict in wrongful termination, pregnancy
                     24   discrimination, and harassment case for $75,000 in “noneconomic loss,” but only
                     25   $37,500 in economic damages); Husein v. Selma Unified School District, 2010 WL
                     26   8672016, Case No. 08CECG03528, Superior Court, Fresno County (Oct. 26, 2010)
                     27   (verdict in wrongful termination and racial discrimination case for $110,000 in past
                     28   and future “noneconomic damages,” but about $70,000 in economic damages);
F ORD & H ARRISON
       LLP                                                                              NOTICE OF REMOVAL OF ACTION
 ATTO RNEY S AT LAW
                                                                   -5-                                             .
    LOS A NG EL ES
                     Case 5:20-cv-01710-VAP-SP Document 1 Filed 08/24/20 Page 6 of 9 Page ID #:6



                      1   Perona v. Time Warner Cable, Inc., 2016 WL 6440427, Case No. 5:14CV02501,
                      2   Central District of California (Sept. 8, 2016) (verdict in disability discrimination and
                      3   failure to accommodate case for $80,000 in “noneconomic damages,” and $80,000
                      4   in economic damages).
                      5         17.    Plaintiff is also seeking to recover her attorneys’ fees and costs pursuant
                      6   to California Government Code § 12965(b). (Compl. at Prayer for Relief.) It is well-
                      7   settled that when authorized by statute, attorneys’ fees are to be included in the
                      8   calculation of the amount in controversy for purposes of determining whether the
                      9   requisite jurisdictional minimum is met. Galt G/S v. JSS Scandinavia, 142 F.3d 1150,
                     10   1156 (9th Cir. 1998) (“[W]here an underlying statute authorizes an award of
                     11   attorneys’ fees, either with mandatory or discretionary language, such fees may be
                     12   included in the amount in controversy”); Brady v. Mercedes-Benz USA, Inc., 243
                     13   F.Supp.2d 1004, 1010-11 (N.D. Cal. 2002) (in deciding amount in controversy issue,
                     14   a court may estimate the amount of reasonable attorneys’ fees likely to be recovered
                     15   by plaintiff if he were to prevail). While Plaintiff’s attorneys’ fees cannot be
                     16   precisely calculated from the face of the Complaint, it is reasonable to assume that
                     17   the amount of attorneys’ fees Plaintiff could incur in the course of this matter may
                     18   exceed a damages award. Simmons v. PCR Technology, 209 F.Supp.2d 1029, 1035
                     19   (C.D. Cal. 2002).
                     20         18.    The Court must take into account punitive damages for purposes of
                     21   determining the amount in controversy where such damages are recoverable under
                     22   state law. Davenport v. Mutual Benefit Health and Accident Ass’n, 325 F.2d 785,
                     23   787 (9th Cir. 1963); Brady, 43 F.Supp.2d at 1009. California law does not provide
                     24   any specific monetary limit on the amount of punitive damages that may be awarded
                     25   under Civil Code § 3294. Boyle v. Lorimar Productions, Inc., 13 F.3d 1357, 1360
                     26   (9th Cir. 1994). A punitive damages award may equal as much as four times the
                     27   amount of the actual damages award. State Farm Mutual Auto Ins. Co. v. Campbell,
                     28   538 U.S. 408, 425 (2003); see also Simmons v. PCR Technology, 209 F.Supp.2d 1029
F ORD & H ARRISON
       LLP                                                                                NOTICE OF REMOVAL OF ACTION
 ATTO RNEY S AT LAW
                                                                    -6-                                              .
    LOS A NG EL ES
                     Case 5:20-cv-01710-VAP-SP Document 1 Filed 08/24/20 Page 7 of 9 Page ID #:7



                      1   (N.D. Cal. 2002) (citing jury verdicts in which the punitive damages awards ranged
                      2   from $60,000 to $121,000,000).
                      3         19.    Plaintiff also seeks open-ended relief as “such other and further relief as
                      4   the Court may deem just and proper.” Although uncertain in amount, this additional
                      5   damages claim only serves to increase the amount in controversy. See Lewis v. Exxon
                      6   Mobil Corp., 348 F.Supp.2d 932, 932-934 (W.D. Tenn. 2004) (the “open ended”
                      7   relief sought by plaintiff, who prayed for “judgment to be determined by a jury, for
                      8   all incidental, consequential, compensatory and punitive damages” established that
                      9   her case met the amount in controversy requirement even though he pled in the
                     10   complaint that he did not assert a claim in excess of $75,000.)
                     11         20.    Walmart denies that Plaintiff’s claims have any merit. Walmart also
                     12   denies that Plaintiff suffered any damages. However, when the relief sought (i.e.,
                     13   lost wages, emotional distress, attorneys’ fees, and punitive damages) is taken as a
                     14   whole, the amount in controversy for Plaintiff’s claims exceeds the $75,000
                     15   jurisdiction requirement, exclusive of interest and costs.
                     16         21.    Thus, this Court has original jurisdiction over the claims asserted by
                     17   Plaintiff in this action based on diversity of citizenship jurisdiction under 28 U.S.C.
                     18   §§ 1332(a)(1) and 1441(a).
                     19   IV.   THE NOTICE OF REMOVAL IS PROCEDURALLY CORRECT
                     20         22.    Pursuant to 28 U.S.C. § 1446(a), Walmart has attached to this notice and
                     21   the declaration of Shanda Y. Lowe, all pleadings, process, orders, and all other filings
                     22   in the state court action. (Lowe Decl. ¶¶ 4-7, Exs. A and B.)
                     23         23.    Plaintiff delivered a copy of the Complaint and the Summons on
                     24   Walmart’s agent for service of process on July 23, 2020. Therefore, this Notice of
                     25   Removal is timely filed under 28 U.S.C. § 1446(b).
                     26         24.    Walmart will promptly file and serve a notice of removal to the Clerk of
                     27   Superior Court of California, County of Riverside. (See Lowe Decl. ¶ 11, Ex. D.)
                     28         25.    As required by 28 U.S.C. §1446(d), Walmart will give notice of this
F ORD & H ARRISON
       LLP                                                                                NOTICE OF REMOVAL OF ACTION
 ATTO RNEY S AT LAW
                                                                    -7-                                              .
    LOS A NG EL ES
                     Case 5:20-cv-01710-VAP-SP Document 1 Filed 08/24/20 Page 8 of 9 Page ID #:8



                      1   removal to Plaintiff. (Lowe Decl. ¶ 11, Ex. D.)
                      2   V.    VENUE
                      3         26.    This action was brought and is pending before the Superior Court of
                      4   California, Riverside County.
                      5         27.    Riverside County, California is located within the Eastern Division of
                      6   the Central District of California.
                      7         28.    Thus, venue is proper pursuant to 28 U.S.C. § 84(c)(2) because this is
                      8   the “district and division embracing the place where [Plaintiff’s] action is pending.”
                      9   28 U.S.C. §1441(a), & 1446(a).
                     10   VI.   CONCLUSION
                     11         WHEREFORE, Walmart prays that the Court will remove this civil action
                     12   from the Superior Court of the State of California, Riverside County, to the United
                     13   States District Court for the Central District of California-Eastern Division. By
                     14   removing the action to this Court, Walmart does not waive any defenses, objections,
                     15   or motions available to it under state or federal law.
                     16

                     17   Dated: August 24, 2020                      Respectfully submitted,

                     18                                               FORD & HARRISON LLP
                     19
                     20
                                                                      By: /s/ Shanda Y. Lowe
                     21                                                 John P. Schaedel
                     22
                                                                        Shanda Y. Lowe
                                                                        Attorneys for Defendant WAL-
                     23                                                 MART ASSOCIATES, INC.
                     24

                     25

                     26

                     27

                     28
F ORD & H ARRISON
       LLP                                                                               NOTICE OF REMOVAL OF ACTION
 ATTO RNEY S AT LAW
                                                                    -8-                                             .
    LOS A NG EL ES
Case 5:20-cv-01710-VAP-SP Document 1 Filed 08/24/20 Page 9 of 9 Page ID #:9
